DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 13, 15, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frantz et al. (WO 2011126854 A2).
[AltContent: arrow][AltContent: connector][AltContent: textbox (Tooth receiving cavities)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: ][AltContent: textbox (Tooth receiving cavities)][AltContent: arrow][AltContent: textbox (Corrective appliance)][AltContent: textbox (Occlusal plane)][AltContent: textbox (First distance)][AltContent: textbox (First coupling)][AltContent: connector][AltContent: textbox (First coupling)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Mandibular appliance)][AltContent: arrow][AltContent: textbox (Maxillary appliance)]
    PNG
    media_image1.png
    381
    447
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    499
    445
    media_image2.png
    Greyscale




[AltContent: ][AltContent: arrow][AltContent: textbox (Second mount)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second coupling)][AltContent: arrow][AltContent: textbox (Tooth inside the tooth receiving cavity)][AltContent: arrow][AltContent: textbox (Tooth inside the tooth receiving cavity)][AltContent: textbox (First mount)][AltContent: arrow][AltContent: textbox (Corrective appliance)][AltContent: arrow][AltContent: textbox (Mandibular appliance)][AltContent: arrow][AltContent: textbox (Maxillary appliance)]
    PNG
    media_image3.png
    290
    352
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    244
    237
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (First coupling)][AltContent: arrow][AltContent: textbox (Elastic)]
    PNG
    media_image5.png
    485
    438
    media_image5.png
    Greyscale

Regarding claim 1, Frantz et al. discloses a system for correcting malocclusions of a patient including: 
a maxillary appliance (see annotated Fig. 2 above) having tooth receiving cavities shaped to receive teeth of the maxilla (see annotated Fig. 2 above) and a first coupling (210) disposed at a first distance away from an occlusal plane towards the gingival line of the patient (see annotated Fig. 2 above, where the occlusal plane is at the upper surface of element 220), wherein the first coupling (210) is configured for receiving an elastic (see [0001] – “this invention relates to a dental office manufacturing method utilizing techniques and machines in most dental offices to manufacture a trial removable 
a mandibular appliance having tooth receiving cavities shaped to receive teeth of the mandible (see annotated Fig. 2 above); and 
a corrective appliance (see annotated Fig. 6 above) having (i) a first mount shaped to engage with the mandibular appliance of the patient at a first location (see annotated Fig. 6 above) and having a second coupling shaped to receive the elastic, and (ii) a second mount shaped to engage with the mandibular appliance of the patient at a second location (see annotated Fig. 6 above).  
Regarding claim 12, Frantz et al. discloses that the tooth receiving cavities of the maxilla appliance are shaped to reposition at least one tooth of the maxillary arch; and the tooth receiving cavities of the mandibular appliance are shaped to reposition at least one tooth of the mandibular arch (see Abstract – “…mandibular advancement or positioning device which can use elastic bands to pull the jaw forward…”).
Regarding claim 13, Frantz et al. discloses that the corrective appliance is shaped to releasable couple to the mandibular appliance (see Fig. 5 above and claim 1 – “…the act of removing the upper and lower plastic trays from the models releases the temporarily attached first set of retention hooks and the set of bite pads integrated with the second set of retention hooks from the respective model due to the first and second set of retention hooks being encased by the plastic…”).  
[AltContent: arrow][AltContent: textbox (Guard)][AltContent: connector][AltContent: arrow][AltContent: textbox (Corrective appliance)][AltContent: arrow][AltContent: textbox (Occlusal plane)][AltContent: ][AltContent: textbox (First distance)][AltContent: textbox (First coupling)][AltContent: arrow][AltContent: connector][AltContent: textbox (First coupling)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Corrective appliance)][AltContent: arrow][AltContent: textbox (Maxillary appliance)]
    PNG
    media_image1.png
    381
    447
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    499
    445
    media_image2.png
    Greyscale

[AltContent: textbox (Guard)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Occlusal plane)][AltContent: connector][AltContent: arrow][AltContent: textbox (Second coupling)][AltContent: arrow][AltContent: textbox (Tooth inside the tooth receiving cavity)][AltContent: arrow][AltContent: textbox (Tooth inside the tooth receiving cavity)][AltContent: arrow][AltContent: textbox (Corrective appliance)][AltContent: arrow][AltContent: textbox (Maxillary appliance)]
    PNG
    media_image3.png
    290
    352
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    244
    237
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Elastic)][AltContent: arrow][AltContent: textbox (First coupling)]
    PNG
    media_image5.png
    485
    438
    media_image5.png
    Greyscale

Regarding claim 15, Frantz et al. discloses a system for correcting malocclusions of a patient comprising: 
a maxillary appliance having tooth receiving cavities shaped to receive and reposition the teeth of the maxilla and a first coupling for receiving an elastic (750) (see annotated Fig. 2 and 6 in the page above); and 
a corrective appliance having tooth receiving cavities shaped to receive teeth of the mandible and a second coupling shaped to receive the elastic (750) (see annotated Fig. 2, 6 in the page above, and [0026]).  
Regarding claim 20, Frantz et al. discloses that the tooth receiving cavities of the maxilla appliance are shaped to reposition at least one tooth of the maxillary arch; and the tooth receiving cavities of the corrective appliance are shaped to reposition at least one tooth of the mandibular arch (see annotated Fig. 2, 5 in the page above, and Abstract). 
Regarding claim 21, Frantz et al. discloses further including a guard attached to the second coupling and shaped to displace the lips or the cheeks of the patient away from the teeth of the patient (see annotated Fig. 3 and 6 in the page above - the elements 610 and 620 provides a thickness from the tooth buccal surface that pushes the cheeks away from the teeth area, that can actuate as a guard during occlusion).
Allowable Subject Matter
Claims 2, 3, 4, 5, 6-11, 14, 16-19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding claims rejected under Borovinskih et al., the amendments to the claims include limitations not found in said prior art. 
Regarding claims rejected under Frantz et al., applicant argues that the added language is not found in said prior art. Specifically, the description of the “corrective appliance” in claim 1. 
However, the Office interprets the “corrective appliance” as having a “first mount” at the region of the “corrective appliance” that engages the “mandibular appliance” that is closer to the tooth surface (see annotated Fig. 6 of page 3 of the present action). The “second coupling” that is shaped to receive the elastic is located in the annular groove of the “corrective appliance” (see Fig. 6 above). The “second mount” for engaging the “mandibular arch” at a second location, it is located at the extension of the “corrective appliance” over the occlusal surface of the tooth (see annotated Fig. 6 above). Therefore, due to the “corrective appliance” of Frantz has a portion at the buccal side of the appliance, and a second portion at the occlusal region of the appliance, it is understood that Frantz meets the claim language. 
For the reasons given above, it is understood that the claims are not ready for allowance.
Regarding 103 rejections, the amendments differentiate the present system from the system of Borovinskih. The rejections in further view of Webber, Cam, Salmon, Warshawsky, and Frantz are withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772